MacLean, J. (Dissenting.)
As subcontractor the plaintiff agreed tb plaster the house “ according' to plans and specifications,” whiqh required -all mortar to be applied in the best manner, welltrowelled, leaving the. surface' straight and. true; .to. repair and make good all blemishes and damages to' plastering by other workmen, and that the1 entire work in all its parts be done in a workmanlike and substantial manner and to be- approved by the archi-. tect.. This he-did not do, by his own-admissions. ■ According to. the evidence, the contractor-, the defendant, had to throw off, or did throw off, for the plaintiff’s remissness more than the amount claimed herein, upon the settlement with .the owner, whose,son testified that the wind came through behind, the window casings, because of. the bad plastering, and'that its unsightliness was .to be covered by wall papering. It was not a compliance with his covenant to repair or offer to repair the blemishes and damages after the owner had moved into her house, in which the plaintiff had left his work to'be a discomfort and ah.eyesore. . Ror.-should he, after so acquitting himself)" be allowed compensation " as "’for work done, in all its parts in a workmanlike and substantial manner.
Judgment affirmed, with" costs to the respondent. ■